Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00747-CV

                      NORTHEAST INDEPENDENT SCHOOL DISTRICT,
                                     Appellant

                                                   v.

                                         Blanch S. REYNA,
                                              Appellee

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-01212
                          Honorable Cathleen M. Stryker, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 10, 2014

DISMISSED

           On December 4, 2014, Appellant moved this court to dismiss the appeal. Appellant states

the parties have settled their dispute and Appellee does not oppose the motion to dismiss.

           Appellant’s motion is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1(a),

43.2(f).

                                                    PER CURIAM